DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No 11,152,494 in view of Lee et al, US Patent Application Publication 2010/0051935 and/or Kwack, US Patent Application Publication 2009/0101908 and/or Suzawa et al, US Patent Application Publication 2010/0099216.

Regarding claim 1, USP11,152,494 recited the limitations of a display device (claim 1) comprising 
a gate electrode (column 80, line 22); 
an oxide semiconductor film overlapping with the gate electrode (column 80, line 24, which is also referred to as first oxide semiconductor layer in column 80, lines 46-47); 
a film comprising indium in contact with the oxide semiconductor film (which is referred to as second oxide semiconductor layer in column 80, lines 47-48) ; 
a source electrode and a drain electrode electrically connected to the oxide semiconductor film (column 80, lines 25-26, wherein the source and drain over the oxide semiconductor layer would mean that the source and drain are electrically connected to the oxide semiconductor film); 
an organic film over the source electrode and the drain electrode (column 80, lines 27-28); 
a pixel electrode in contact with the source electrode or the drain electrode in an opening provided in the organic film (column 80, lines 29-31); and
 a common electrode comprising a region overlapping with the pixel electrode with an insulating film provided therebetween (column 80, lines 32-34), 
wherein, in the cross-sectional view, the source electrode and the drain electrode are in contact with side surfaces of the film comprising indium and the oxide semiconductor film (column 80, lines 41-43), and 
wherein the pixel electrode and the common electrode comprise indium, zinc, and oxygen (column 80, line 44-45).

USP11,152,494 fails to recite the limitations of  in a cross-sectional view, the source electrode or the drain electrode extend beyond the opening provided in the organic film.

However, it is generally known in the art that the source or drain electrode may extend the opening provided in the organic film, which is usually called a passivation layer. This is taught in the figure 2 of Lee et al (which shows the drain electrode 56/66 extend beyond the opening provided in the organic film 70, where 80a is located),  Figure 4 of Kwack (which shows the drain electrode 55 extend beyond the opening of provided in passivation film 65, wherein 69 is located) and figure 13 of Sugawa (which shows the source drain electrode 216a, labeled in 6A, extend beyond the opening of provided in organic film 285)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee or Kwack or Sugawa with that of USP11,152,494  because it is generally known in the art that the source or drain electrode may extend the opening provided in the organic film.

Regarding claim 2, USP11,152,494 recited the limitations of a display device (claim 1) comprising: 
a gate electrode (column 80, line 22);
an oxide semiconductor film overlapping with the gate electrode (column 80, line 24, which is also referred to as first oxide semiconductor layer in column 80, lines 46-47);
a film comprising indium overlapping with the oxide semiconductor film  (which is referred to as second oxide semiconductor layer in column 80, lines 47-48);
a source electrode and a drain electrode electrically connected to the oxide semiconductor film (column 80, lines 25-26, wherein the source and drain over the oxide semiconductor layer would mean that the source and drain are electrically connected to the oxide semiconductor film);
an organic film over the source electrode and the drain electrode (column 80, lines 27-28);
a pixel electrode in contact with the source electrode or the drain electrode in an opening provided in the organic film (column 80, lines 29-31); and 
a common electrode comprising a region overlapping with the pixel electrode with an insulating film provided therebetween (column 80, lines 32-34),
wherein, in the cross-sectional view, the source electrode and the drain electrode are in contact with side surfaces of the film comprising indium and the oxide semiconductor film (column 80, lines 41-43), and 
wherein the pixel electrode and the common electrode comprise indium, zinc, and oxygen (column 80, line 44-45).

USP11,152,494 fails to recite the limitations of in a cross-sectional view, the source electrode or the drain electrode extend  beyond the opening provided in the organic film.

However, it is generally known in the art that the source or drain electrode may extend the opening provided in the organic film, which is usually called a passivation layer. This is taught in the figure 2 of Lee et al (which shows the drain electrode 56/66 extend beyond the opening provided in the organic film 70, where 80a is located),  Figure 4 of Kwack (which shows the drain electrode 55 extend beyond the opening of provided in passivation film 65, wherein 69 is located) and figure 13 of Sugawa (which shows the source drain electrode 216a, labeled in 6A, extend beyond the opening of provided in organic film 285)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee or Kwack or Sugawa with that of USP11,152,494  because it is generally known in the art that the source or drain electrode may extend the opening provided in the organic film.

Regarding claim 3, USP11,152,494 recited the limitations of a display device comprising:
 an oxide semiconductor film  a group 13 element (column 80, line 24, which is also referred to as first oxide semiconductor layer in column 80, lines 46-47 and claim 2);
a first film comprising a group 13 element in contact with the oxide semiconductor film  (which is referred to as second oxide semiconductor layer in column 80, lines 47-48) ;
a second film comprising a group 13 element electrically connected to the oxide semiconductor film  (which is referred to as second oxide semiconductor layer in column 80, lines 47-48 , wherein the first film and second film are the same film);
a first insulating film over the first film and the second film (first organic film, column 80, lines 28-29); 
an electrode electrically connected to the second film in an opening provided in the first insulating film and the second insulating film (pixel electrode, column 80, lines 29-31), 
wherein, in a cross-sectional view, the second film is in contact with a side surface of the the oxide semiconductor film (column 80, lines 41-43), and 
wherein an atomic ratio of the group 13 element in the oxide semiconductor film is different from the atomic ratio of the group 13 element in the first film  (Note: since column 80, lines 50-53 recites that the atomic ratio of gallium to indium is higher in the second oxide semiconductor film, or the indium in the film comprising indium, than in the first oxide semiconductor film, it would have been obvious to one of ordinary skill in the art that there would be different  amounts of indium and/or gallium in each of these films, thereby meeting the limitation of this claim).


USP11,152,494 fail to recite the limitation of a second insulating film over the first insulating film, wherein the opening provided in the second insulating film and a material used for the first insulating film is different from a material used for the second insulating film.

However, Sugawa teaches that it generally known in the art that more than one insulating layer may be used to further insulate the thin film transistors from one another. In particular, figure 13 of Sugawa teaches a second insulating film 585 over the first insulating film 584, wherein the opening provided in the second insulating film and a material used for the first insulating film is different from a material used for the second insulating film to provide for pixel electrode 587.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugawa with that of USP11,152,494 because it generally known in the art that more than one insulating layer may be used to further insulate the thin film transistors from one another.

Regarding claims 4-6, USP11,152,494 recites the limitation of the oxide semiconductor film comprises indium, gallium, and zinc (claim 2).

Regarding claims 7 and 8, USP11,152,494 recites the limitation, wherein an atomic ratio of indium in the oxide semiconductor film is different from the atomic ratio of indium in the film comprising indium (Note: since column 80, lines 50-53 recites that the atomic ratio of gallium to indium is higher in the second oxide semiconductor film, or the indium in the film comprising indium, than in the first oxide semiconductor film, it would have been obvious to one of ordinary skill in the art that there would be different  amounts of indium and/or gallium in each of these films, thereby meeting the limitation of this claim).

Regarding claims 9-11, USP11,152,494 recites the limitation of an atomic ratio of gallium to indium in the film comprising indium is higher than the atomic ratio of gallium to indium in the oxide semiconductor layer (Note: since column 80, lines 50-53 recites that the atomic ratio of gallium to indium is higher in the second oxide semiconductor film, or the indium in the film comprising indium, than in the first oxide semiconductor film, it would have been obvious to one of ordinary skill in the art that there would be different  amounts of indium and/or gallium in each of these films, thereby meeting the limitation of this claim).

Regarding claim 12, USP11,152,494 recites the limitation a threshold voltage of a transistor comprising the oxide semiconductor film changes in a negative direction or a positive direction, and an amount of change is less than or equal to 1.0 V (claim 3).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzawa et al, US Patent Application Publication 2010/0099216 in view of Kim et al, US Patent Application Publication 2006/0076881.

Regarding claim 1, teaches  a display device (as shown in figure 13) comprising: 
a gate electrode 202 (labeled in figure 5A as part of TFT 581 in figure 13),
 	an oxide semiconductor film 210 overlapping with the gate electrode (labeled in figure 5B as part of TFT 581 in figure 13); 
a film 211 comprising indium in contact with the oxide semiconductor film (a shown in figure 5B, but also referred to as 207 in figure 3C and taught in [0096] as part of TFT 581 in figure 13); 
a source electrode 216a or 216b and a drain electrode 216a or 216b electrically connected to the oxide semiconductor film (labeled in 6A as part of TFT 581 in figure 13); 
an organic film 584/585 over the source electrode and the drain electrode (figure 13 and [0220] which teaches the insulating films may be organic);
a pixel electrode 587 in contact with the source electrode or the drain electrode in an opening provided in the organic film (figure 13); and 
a common electrode 588 comprising a region overlapping with the pixel electrode with an insulating film 595 provided therebetween (Figure 13), 
wherein, in a cross-sectional view, the source electrode or the drain electrode extend beyond the opening provided in the organic film (Figure 13),
wherein, in the cross-sectional view, the source electrode and the drain electrode are in contact with side surfaces of the film comprising indium and the oxide semiconductor film (figure 13 and [0096]), and 
wherein the pixel electrode comprises indium, zinc, and oxygen [0135].

Suzawa fails to teach the common electrode comprise indium, zinc, and oxygen.

Kim teaches the common electrode comprise indium, zinc, and oxygen [0027]as one of several materials that are commonly used in the art to make the common electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Suzawa because InZnO is one of several materials that are commonly used in the art to make the common electrode.

Regarding claim 2, Suzawa teaches a display device (as shown in figure 13) comprising: 
a gate electrode 202 (labeled in figure 5A as part of TFT 581 in figure 13), 
an oxide semiconductor film 210 overlapping with the gate electrode (labeled in figure 5B as part of TFT 581 in figure 13);
a film 211 comprising indium overlapping with the oxide semiconductor film (a shown in figure 5B, but also referred to as 207 in figure 3C and taught in [0096] as part of TFT 581 in figure 13);
a source electrode 216a or 216b and a drain electrode 216a or 216b  electrically connected to the oxide semiconductor film (labeled in 6A as part of TFT 581 in figure 13);
an organic film 254/585 over the source electrode and the drain electrode (figure 13 and [0220] which teaches the insulating films may be organic);
a pixel electrode 587 in contact with the source electrode or the drain electrode in an opening provided in the organic film; and
 a common electrode 588 comprising a region overlapping with the pixel electrode with an insulating film provided therebetween, 
wherein, in a cross-sectional view, the source electrode or the drain electrode extend beyond the opening provided in the organic film, 
wherein, in the cross-sectional view, the source electrode and the drain electrode are in contact with side surfaces of the film comprising indium and the oxide semiconductor film [0096], and 
wherein the pixel electrode comprise indium, zinc, and oxygen (figure 13 and [0135]).

Suzawa fails to teach the common electrode comprise indium, zinc, and oxygen.

Kim teaches the common electrode comprise indium, zinc, and oxygen [0027]as one of several materials that are commonly used in the art to make the common electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Suzawa because InZnO is one of several materials that are commonly used in the art to make the common electrode.

Regarding claims 4 and 5, Sugawa teaches the oxide semiconductor film comprises indium, gallium, and zinc [0096].

Regarding claim 12, Sugawa teaches a threshold voltage of a transistor comprising the oxide semiconductor film changes in a negative direction or a positive direction, and an amount of change is less than or equal to 1.0 V (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899